OFFICE     OF THE       ATTORNEY   GENERAL   OF   TEXAS
                                   AUSTIN
                                                                 ..




  Uonorqble &eo Preonell
  Cglnt~ Attorney
  Upshur'Couilty
  ullmer, Texas
_ .Deu- A&r.Preeuell:




                                                    8s ..metup tar.the



             ‘men       0’    ret
        --   a-..-‘A     _.




       and basad,upon &he sasiescheilPl9as'set up
       for the payment oi said'off$oer~ dqri.ngthe
       $*erioue        year   of    1943.’

             "1. Does the Counf$ Auuai+ have the legal
   authority under the Lilnuteabove';ketout to apprwe rsr-
  :iant,sthat tight.be issued by~.~he~CountyOlerk in payment
   of monthly salaries due to-each 6f the folloring named
   county oificiale: County Judge, BheriPf, Assessor and
6onorable Leo Presnell - page 2




Collector of Taxes, County Clerk, Matrict Clerk, County
Treasurer and County Attorney?
   =
          l2. In the event one of the above named eleo-
tire county offioials is nor a Prlvate la the Marine Corps
of the United Ytatea Armed Foraes, and, assuming that the
,abovenamed minute is in all thingi a legal minute to di-
reot the County Clerk to issue varrants for monthly salar-
ies, rould It still be legal for the County Auditor to ap-
prove the minute that might be issued to the eleotlve pub-
lic official serving in the armed foraest

          l3.Xf'the above mentioned Minute as passed by
the ConmissIoners Court should bqmade more spealfic under
.&tiale 3612 in that the eleotive county offiaials are
named and the amounts of monthly aalarles stipulatedin
the hlnute, and assum@@ that the monthly salary of the
above mentioned member of the armed forces 6hOuid be so
specifIcally stipulated, would the County Auditor still
have the right to approve samete

           lieanswer your question MO. 1 in the lfffrmatire.
 The set-out minute or order df your QdPnriasloners*Court
 tlearly sbors an intention of the~oourt to authotiae for
 the ourrent year the payment of the amae-amount ol.salar-
 &es to such eleot~Ve oounty'off~olal~ as rae luthoriaed
 for the preceding year of 1946. lf the'order passed in
.1943 was a valid one, then the one in question  fs also
 valid. Certainly, the current ord.erdoer not chae;e iw
        the preeeding~order, and even if 'therehad been
~~lvodify
 no order pasmxl for the ourrent year, your auditor would
 be authorized to approve varrants issued under the author-
 ity of the preoed$ng year's order orminute.    This rule
 is'stated in Vol. a&, Texas WrlsprudeiIoe, p. 566, 8s
 follower
          l& order fixing the amount which is
     not changed or modified ,oontj,nues
                                       in effeot
     and Is controlling for the sueaeedlng year..
          Our answer to your question 80. 2 is also in the
afftinative, and in support thereof, we hereto attach our
Opinions Has. o-6688, O-3448, O-4893, O-6017, o-6,     and
O-6098.  In so ansveriag thi.8qtxestion es assume you meant
                                                          214


 flonorableLeo Presnell - page a




 srarrantP instead of *minute", where you say, ..,. .
 WOUHI It still be legal for the County Auditor to ap-
 prove the minute that might be Issued to the eleetire
 public official serving in the armed forcest*
           The abwe   also answers your question Ilo.3.


                             Very truly yours
                          ATTOHPEX GlWItUL OF T-8


                           -Wobt. L. Libttlmore,Jr.   i
                                         Asalstant




    iXEYGFSERALOF!C

@?I